 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Aanda Slocum,                                      No. CV-18-00044-TUC-JGZ
10                  Plaintiff,                          ORDER
11   v.
12   Corizon Health Incorporated, et al.,
13                  Defendants.
14
15          Upon consideration of the parties’ Joint Motion to Extend Deadlines (Doc. 57), and
16   good cause appearing,
17          IT IS ORDERED that the following deadlines are extended:
18          1. Discovery shall close on June 5, 2019.
19          2. The deadline to confer regarding Summary Judgment is June 17, 2019.
20          3. Dispositive Motions shall be due on July 8, 2019.
21          4. The Proposed Joint Pre-trial Order is due July 8, 2019, if no dispositive motions
22             are filed. If dispositive motions are filed, then the Proposed Joint Pre-Trial Order
23             is due 30 days after their resolution.
24             All other deadlines shall remain in effect.
25          The parties propose a deadline for trial witness disclosures. The Court does not set
26   such a deadline. The Court previously set the following deadlines by which all parties
27   were required to disclose witnesses to the other party: Plaintiff’s expert witness disclosure
28   was due December 26, 2018, Defendants’ expert witness disclosure was due January 25,
 1   2019, and any expert rebuttal opinion was due February 25, 2019. (Doc. 40). Additionally,
 2   the parties were to disclose all lay witnesses by December 17, 2018. (Doc. 24.)
 3         Dated this 7th day of March, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
